Citation Nr: 0816349	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
scar, status post stomach surgery. 

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for back disability. 

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral eye disability.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for skin disorder of the scalp.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for skin disorder of both feet. 

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right knee pain.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left knee pain. 

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1978 to June 1979, and active duty from March 1981 to October 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision from the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  A personal hearing was held before the 
undersigned Veterans Law Judge in December 2007. 

The Board notes that VA treatment records from 2003 to 2007 
were submitted subsequent to the last statement of the case 
in March 2005.  However,  these records do not refer to scar 
of the stomach, the left hip or any scalp disorder, and the 
Board concludes therefore that it may proceed with a decision 
on these issues.

The issues of entitlement to service connection for a right 
shoulder disability and skin disability of the feet, and 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
for disabilities of the back, both eyes, and both knees are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's stomach scar is 7 inches long and 0.5 
inches at its widest part, well healed and asymptomatic; it 
is not depressed or otherwise manifested by tissue loss, 
tenderness, adherence to the underlying tissue, ulceration, 
inflammation, edema, or limitation of function.

2.  The competent evidence does not establish the presence of 
a left hip disability.

3.  In December 1994, the RO denied service connection for 
skin disorder of the scalp and feet, and hypertension.  The 
veteran was notified of that decision in a letter dated the 
next month, did not appeal, and that decision is now final.

4.  The evidence presented since December 1994 does not 
relate to an unestablished fact necessary to establish the 
claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for a skin 
disorder of the scalp.

5.  The evidence presented since December 1994 relates to an 
unestablished fact necessary to establish the claim, and, in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for hypertension.

6.  The evidence presented since December 1994 relates to an 
unestablished fact necessary to establish the claim, and, in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for hypertension.

7.  Hypertension began in service.

8.  The evidence presented since December 1994 relates to an 
unestablished fact necessary to establish the claim, and, in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for skin disorder of the feet.


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for a rating higher 
than 0 percent for the stomach scar.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7801-05 
(2007).

2.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

3.  The December 1994 RO decision denying service connection 
for skin disorder of the scalp and both feet, and 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

4.  New and material evidence has not been received, and the 
claim for service connection for a skin disorder of the scalp 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

5.  New and material evidence has been received, and the 
claim for service connection for skin disorder of the feet is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

6.  New and material evidence has been received, and the 
claim for service connection for hypertension is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

7.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A.  Increased Rating for Scar

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003.  The notice did not discuss the 
criteria for an increased rating, thus VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim has not been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, supra.  The 
veteran was provided a September 2004 statement of the case 
that included the schedular criteria for rating scars.  At 
his personal hearing, the veteran and his representative 
provided testimony regarding the criteria needed to be 
granted an increased rating.  Thus, he became aware of what 
must be shown to receive a higher evaluation, and at this 
hearing he and his representative demonstrated the knowledge 
of the criteria the veteran needed for a higher rating.  As 
both actual knowledge of the veteran's procedural rights, and 
the evidence necessary to substantiate the claim, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
In February 2005, the veteran stated that he had no 
additional to submit.  VA has obtained an examination.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

B.  Petitions to Reopen

Regarding the request to reopen the claim of service 
connection for a skin disorder of the scalp, the RO provided 
the appellant pre-adjudication notice by letter dated in May 
2003 and December 2004.  VA also has an obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim.  A review of 
the May 2003 and December 2004 VCAA notices shows that the 
veteran was notified that his claims for service connection 
had previously been denied, and that he was provided with the 
reasons for the denials.  They further informed the veteran 
of the criteria for service connection, and that he had to 
submit new and material evidence to reopen his claims, 
including new and material evidence of a current disability, 
as well as medical evidence showing that the claimed 
condition was incurred in service.  In summary, the veteran 
has been provided with adequate notice of what constitutes 
new and material evidence to reopen his claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims; and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), providing evidence to substantiate the 
elements required to establish service connection that were 
insufficiently substantiated when previously denied.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Although the December 2004 letter was after the initial 
adjudication, there is no prejudice to the veteran as the 
claim was substantially readjudicated in the March 2005 
supplemental statement of the case.  

Absent a reopening of a claim, VA has no duty to obtain 
medical examination or opinion.  38 C.F.R. § 
3.159(c)(4)(iii).  There is no reasonable possibility that 
any further assistance to the veteran would be capable of 
substantiating his claim.

Regarding the claim for service connection for a skin 
condition of the feet, in light of the favorable outcome 
finding that new and material evidence has been submitted to 
reopen the claim, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  The 
claim is being remanded to the RO for further development and 
consideration.

In this decision, the Board is both reopening the claim and 
granting service connection for hypertension.  As this is the 
greatest benefit the veteran can receive under the 
circumstances, any failure to notify or assist him is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



C.  Service Connection Claim for a Left Hip Disability 

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.

Among other things, the VA will provide a medical examination 
when the record of the claim does not contain sufficient 
medical evidence for VA to adjudicate the claim.  See 38 
U.S.C.A. § 5103A(d).  The duty to assist regarding the 
necessity of a medical examination did not attach where a 
veteran simply relates disorders to military service and 
there is no medical opinion relating them to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  Duenas v. Principi, 18 
Vet. App. 512, 518 (2004).  There are no indications in the 
veteran's service or post-service medical records of a left 
hip disability for which he seeks service connection, or no 
medical opinion relating any current disability to service.  
As such, the criteria for obtaining a VA opinion or 
examination have not been met.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  Analysis

A.  Increased Rating Claim 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal. 

The veteran's abdominal scar is rated under Diagnostic Code 
7805.  This code indicates the scar is rated on limitation of 
function of the affected part.  However, as noted in the June 
2003 VA examination report, the veteran's scar does not limit 
any functioning.  The Board finds these objective findings to 
be more probative of the severity of the veteran's skin 
condition than the veteran's statements to the contrary.  
Therefore, a compensable rating is not for application 
because the scar is essentially asymptomatic and causes no 
associated functional impairment

There is no evidence that the scar is unstable to warrant 
application of Diagnostic Code 7803, superficial, unstable 
scars.  Another analogous diagnostic code that possibly could 
be used to provide the veteran with a higher rating is 
Diagnostic Code 7804.  However, as noted in the June 2003 VA 
examination report, no pain, adherence, induration, 
ulceration, or inflammation has been shown, and a higher 
rating under this Diagnostic Code is not for application 
either.

The veteran's scar is not analogous to Diagnostic Codes 7801 
and 7802 that pertain to large, deep scars or large scars 
that cause limitation of motion as the veteran's scar does 
not exceed 6 square inches, the minimum area of coverage 
required for a compensable rating.  The June 2003 VA 
examination report noted that the veteran's stomach scar was 
7 inches long and 0.5 inches at its widest part.

The veteran, at his December 2007 hearing, contends that his 
abdominal scar is recessed, tender, numb, painful, unstable, 
limits his range of motion, and breaks open at times and 
bleeds.  However, he reported that the last such occurrence 
was eight or nine years ago, and the examiner who conducted 
the June 2003 examination found no underlying tissue loss, 
induration, pain or loss of function.  

As the 0 percent rating represented the greatest degree of 
impairment shown during the course of his appeal, there is no 
basis for staged ratings.  The preponderance of the evidence 
is against the claim; there is no doubt to be resolved; and 
an increased rating is not warranted.

B.  Petitions to Reopen

As pertinent here, in March 1994, the veteran requested 
service connection for a skin disorder of the scalp and feet, 
and hypertension.  The RO denied these claims in December 
1994, and notified the veteran of such denial and his 
procedural and appellate rights by letter the next month.  
The RO noted that there were no complaints of or finding 
related to a scalp condition in the veteran's service medical 
records.  The RO considered the veteran's service medical 
records and noted that the veteran was diagnosed with verruca 
plantar and tinea pedis in service.  The veteran also had 
some elevated blood pressure readings in service but 
hypertension was not diagnosed.  A VA examination dated in 
May 1994 found no scalp or foot abnormalities and borderline 
blood pressure was noted.  The stated basis for the 1994 
denial of the foot, scalp and hypertension claims was 
essentially that chronic conditions did not manifest in 
service.  

The veteran did not appeal and the decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
When a claim is the subject of a prior final denial, it may 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new 
and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

VA treatment records from 1998 to 2007, and private 
chiropractic treatment records from 2005 were presented or 
obtained after the December 1994 RO decision.

The evidence received subsequent to the December 1994 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus (i.e., a connection to an in- service 
event), does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).

The veteran's assertions that he currently suffers from a 
skin disorder of the scalp, and that it is due to service are 
cumulative of previous assertions and are, therefore, not 
new.  Moreover, the evidence submitted since the December 
1994 RO decision makes no reference to a skin disorder of the 
scalp.  It contains no relevant information as to this issue 
and is, therefore, not material

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claim for 
service connection for a skin disorder of the scalp is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Because 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In October 2006, the veteran was diagnosed with plantar 
fibromas.  As the veteran has now shown that he currently has 
a chronic skin condition of the feet, he has submitted new 
and material evidence and his claim for service connection 
for skin condition of the feet is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

In 2004, VA medical records note that the veteran was given 
medicine to control his essential hypertension.  Essential 
hypertension was included on the problem list in the VA 
medical records.  As the veteran has now shown that he 
currently has chronic hypertension, he has submitted new and 
material evidence and his claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). 

C.  Service Connection Claims 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  If a cardiovascular disability such as 
hypertension is not diagnosed during service, but is present 
to a compensable degree within one year following separation 
from service, service connection is warranted.  38 U.S.C.A. 
§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is also permissible for a disease 
initially diagnosed after service, if all of the evidence, 
including that pertinent to service, shows the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are negative for any 
findings, complaints or treatment of a left hip condition.  
The post-service medical evidence of record is silent for any 
diagnosis of a left hip condition.  The veteran stated that 
his VA primary care physician has attributed a current left 
hip condition to service.  However, VA records of treatment 
by this physician fail to even note findings or a diagnosis 
of a left hip condition.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

Regarding the veteran's hypertension, he had some elevated 
blood pressure readings in service; for example, 158/66 and 
152/100 in July 1992 and 160/102 in January 1993.  At 
separation a prior history of an episode of elevated blood 
pressure was noted but  bloodpressure was 126/70.  Borderline 
blood pressure was noted on VA examination in May 1994, 
within one year of separation from service; and VA treatment 
records from 2004 to the present note that he was given 
medication for essential hypertension.  The Board finds that 
the veteran's elevated blood pressure readings in service and 
diagnosis of borderline blood pressure within one year of 
separation from service are the early manifestations of his 
current chronic hypertension.  Therefore, service connection 
is warranted for hypertension.  


ORDER

Entitlement to a compensable rating for stomach scar is 
denied.

Entitlement to service connection for a left hip disability 
is denied.

The petition to reopen the claim for service connection for a 
skin disorder of the scalp is denied.

The petition to reopen the claim for service connection for a 
skin disorder of the feet is granted, to this extent only.

The petition to reopen the claim for service connection for 
hypertension is granted, and service connection for 
hypertension is granted.


REMAND

At his hearing, the veteran stated that several physicians 
have told him that his right shoulder disability was caused 
by his inservice injuries.  However, the claims file does not 
contain any such opinion.  The veteran should be provided an 
opportunity to provide this information.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

An examination of the right shoulder is necessary to 
determine if any current right shoulder condition, including 
currently diagnosed adhesive capsulitis and degenerative 
changes of the acromioclavicular joint, is related to his 
inservice injuries, i.e., being struck in the pectoral area 
in January 1989 and a February 1991 motor vehicle accident.  

An examination of the feet is necessary to determine if any 
current foot disorder is related to his inservice skin 
conditions. 

The veteran submitted evidence pertaining to his back, 
bilateral eye, and bilateral knee claims subsequent to the 
latest supplemental statement of the case issued in March 
2005.  The lack of a supplemental statement of the case or 
any other form of readjudication (e.g., a rating decision) 
constitutes a procedural defect requiring a remand to the RO 
under 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that he should 
submit the written opinions of any 
physicians who have told him that his 
current right shoulder disability is the 
result of service or any inservice 
injury.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature of his current right shoulder 
disability.  All special studies and 
tests should be undertaken.  The examiner 
should comment on the objective 
manifestations of any right shoulder 
disability present and whether it is as 
likely as not attributable to service, 
specifically, when he was struck in the 
pectoral area in January 1989 and/or was 
involved in a February 1991 motor vehicle 
accident.  The claims folder, should be 
made available to the examiner prior to 
the examination.  All findings should be 
reported in detail.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his current skin 
condition of his feet.  All special 
studies and tests should be undertaken.  
The examiner should comment on the 
objective manifestations of any foot 
condition currently present and whether 
it is as likely as not attributable to 
service, specifically, inservice 
diagnoses of skin conditions of the feet, 
e.g., bilateral plantar verruca and tinea 
pedis in November 1983.  The claims 
folder, should be made available to the 
examiner prior to the examination.  All 
findings should be reported in detail.

4.  Then readjudicate the claim on a de 
novo basis.  If either claim continues to 
be denied, send the veteran and his 
representative a supplemental statement 
of the case and give them time to 
respond. 

5.  The RO should readjudicate the 
veteran's petitions to reopen the claims 
for entitlement to service connection for 
disabilities of the back, both eyes, and 
both knees.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
supplemental statement of the case issued 
in March 2005, and a citation and 
discussion of any applicable laws and 
regulations not previously provided.  He 
and his representative should also be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the claim is returned to the 
Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


